Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 1 of 28 PageID 8543




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

      UMG RECORDINGS, INC., et al.,

                    Plaintiffs,

             v.                                       Case No. 8:19-cv-710-MSS-TGW
      BRIGHT HOUSE NETWORKS, LLC,

                    Defendant.

                  PLAINTIFFS’ MOTION TO COMPEL PRODUCTION OF
                        DOCUMENTS AND CUSTODIAL FILES

            More than two years into this case and over eight months after this Court

  compelled Defendant Bright House Networks, LLC (“BHN”) to produce

  documents, BHN has still only produced approximately 843 documents.1 While

  BHN claims it has reviewed “hundreds of thousands of documents” in response

  to Plaintiffs’ requests, Dkt. 282 at 2,2 that implies a hit-rate of well less than one

  percent. Such a small hit-rate suggests serious shortcomings in BHN’s review.

  BHN’s tiny production is also the result of its refusal to heed this Court’s prior

  rulings, which required BHN to produce documents concerning its practices

  regarding copyright infringement by subscribers on its network, regardless of the

  identity of the rights holder.

            Specifically, on September 25, 2020, this Court ordered BHN to produce



  1   Plaintiffs, by contrast, have produced over 200,000 documents.
  2   BHN Response to Plaintiffs’ Motion to Compel dated May 19, 2012, Dkt. 282 (the “Response”).
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 2 of 28 PageID 8544




  “documents showing all practices . . . that [BHN] considered, rejected, or adopted

  for taking adverse action . . . against Subscribers or Users for alleged copyright

  infringement,” “communications showing different treatment between alleged

  copyright infringement violations and other alleged violations of [BHN’s]

  policies,” and information concerning the number of infringement notices BHN

  received, including “non-parties’ notices.” See Dkt. 197 (granting Plaintiffs’

  motion to compel RFP Nos. 41 and 71 and Interrogatory No. 13). Eight months

  later, BHN continues selectively to ignore the Court’s ruling that these categories

  of documents are discoverable and refuses to produce other documents within

  those same categories.

        Other courts have also held that information about an internet service

  provider’s (“ISP”) practices regarding all rights holders’ accusations of

  infringement are fundamentally relevant to evaluating the Digital Millennium

  Copyright Act (“DMCA”) safe harbor defense. This conclusion makes sense

  because the safe harbor defense, which BHN asserts here, requires ISPs to show

  that they “adopted and reasonably implemented” a policy to terminate “repeat

  infringers.” 17 U.S.C. § 512(i)(1)(A). The defense necessarily takes account of how

  BHN dealt with all instances of repeat infringement—not just infringement of

  Plaintiffs’ works.

        Even apart from the safe harbor, BHN’s general practices are also relevant

  to establishing BHN’s contribution to its subscribers continued infringement—an

  element of Plaintiffs’ contributory infringement claim—and BHN’s state of mind


                                         —2—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 3 of 28 PageID 8545




  in contributing to its subscribers’ infringement—a well-established factor in

  determining statutory damages under the Copyright Act.

         Not only has BHN refused to produce relevant documents concerning its

  handling of infringement notices, it has failed to produce the underlying

  documents concerning its per-subscriber revenues that this Court ordered it to

  produce eight months ago. See Dkt. 197 (granting Plaintiffs’ motion to compel

  RFP No. 59).

         To compound these deficiencies, BHN refuses to search the documents of

  three senior-level custodians—each of whom is likely to have relevant materials,

  even where the few documents BHN have produced show that those custodians

  participated in relevant communications.3

         Plaintiffs thus bring this motion to compel BHN to produce:

  (1) communications relevant to Plaintiffs’ contributory infringement claim and

  BHN’s asserted safe harbor defense; (2) communications relevant to BHN’s state

  of mind; (3) documents this Court previously ordered BHN to produce

  concerning its subscriber revenues, and (4) documents from three custodians

  who, on the face of BHN’s own documents, are likely to possess relevant

  information.




  3
    As reflected in BHN’s Response and acknowledged in the Court’s May 24, 2021 Order (the
  “May 24 Order”), BHN has agreed to produce the responsive documents of Bruce Jones, Gary
  Doda, Kathleen Rowett-O’Neil, Chris Droessler, and Trace Hollifield, which Plaintiffs requested
  in February 2021 and, after BHN failed to respond to that request, were the subject of Plaintiffs’
  motion to compel filed April 28, 2021. See Dkt. 282 at 12; Dkt. 285 at 2.


                                               —3—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 4 of 28 PageID 8546




                BACKGROUND AND PROCEDURAL HISTORY

        Plaintiffs are record companies and music publishers that produce,

  manufacture, distribute, sell, and license commercial sound recordings and

  musical compositions. Dkt. 1; Dkt. 94 ¶¶ 1-2. BHN, one of the largest ISPs in the

  country, knowingly contributed to and profited from the massive infringement of

  Plaintiffs’ copyrighted works on BHN’s network by its subscribers. Id. ¶¶ 2, 90-

  98. In an effort to protect their works, pursuant to the Copyright Act, Plaintiffs

  and their agents regularly provided BHN with detailed notices that BHN

  customers were infringing their copyrighted works. Id. ¶ 2. Despite Plaintiffs’

  efforts, BHN turned a blind eye to the infringement and Plaintiffs’ infringement

  notices—even when it was carried out by known, repeat infringers. Id.

        Since its first document production 16 months ago, BHN has produced a

  total of approximately 843 documents. See Decl. of Stacey Grigsby (“Grigsby

  Decl.”) ¶ 22. BHN has confessed that it deleted nearly all of the custodial data for

  three employees on its initial custodian list, and failed to retain the custodial files

  for eight other employees that it has since agreed are relevant document

  custodians. See Grigsby Decl. Exs. N-O. BHN also produced very little of the data

  it admittedly generated regarding infringement notices it received or how it

  handled them, indicating it apparently did very little to save that data.

        But these issues alone do not explain BHN’s small document production.

  Instead, it is largely attributable to BHN’s stonewalling and insistence on re-

  litigating the scope of discovery for every document request, even where the


                                          —4—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 5 of 28 PageID 8547




  Court has already ruled against it. At issue here are five document requests: four

  (RFPs 33, 48, 59, and 64) from Plaintiffs’ Second Requests for Production

  (hereinafter “Plaintiffs’ Second RFPs”), which were served on February 7, 2020,

  and one (RFP 126) from Plaintiffs’ Fourth Requests for Production (hereinafter,

  “Plaintiffs’ Fourth RFPs”), served on August 27, 2020. Grigsby Decl. Exs. A-B. In

  response to these requests, BHN issued blanket objections and then dragged out

  the conferral process for months. As a result, the disputes described herein only

  ripened as of February 2021, over a year after most of these requests were served.

  See Grigsby Decl. ¶23 and Exs. D, I-K (memorializing conferrals).

        On April 28, 2021, Plaintiffs filed a Motion to Compel Production of

  Documents and Custodial Files (the “Motion”). Dkt. 272. BHN, in its Response

  filed on May 19, 2021 (the “Response”), alleged that Plaintiffs had failed to

  comply with Local Rule 3.01(g). Dkt. 282 at fn 11. BHN did not dispute that the

  parties had discussed the issues raised in the Motion previously, nor that they

  had reached impasse on those issues during conferrals or, in the case of Plaintiffs’

  request to add certain custodians, that BHN had received Plaintiffs’ request but

  did not respond. On May 24, 2021, the Court denied Plaintiffs’ motion without

  prejudice and directed Plaintiffs to confer again with BHN on the bases of its

  motion prior to filing. Dkt. 285 at 1.

        On May 25, Plaintiffs notified BHN that they intended to refile the motion

  and requested to confer telephonically the following day; BHN provided no

  response. See Grigsby Decl. Ex. H at 17-19. Plaintiffs sent a follow-up email on


                                           —5—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 6 of 28 PageID 8548




  the morning of May 26 reiterating their request for a phone conferral that day.

  Id., at 16. BHN’s counsel responded that, despite the fact that BHN had Plaintiffs’

  Motion for several weeks and had submitted a 20-page Response on May 19, it

  would not be available to confer until two days later—the Friday afternoon before

  Memorial Day weekend—because “[w]e are evaluating your email and conferring

  internally as to whether we can meet some of your requests.” Id., at 16. After

  BHN canceled the Friday conferral due to a remote hearing scheduled in the

  Charter4 case on little notice, the parties held a telephonic conferral on the

  motion on June 1, during which they were unable to resolve the issues on the

  motion raised herein. See id., at 1.

         During the meet and confer, BHN belatedly offered—after making no such

  offers in the months of conferrals before or in its Response to Plaintiffs April 28

  Motion—to “consider” running “targeted” searches Plaintiffs proposed in

  response to certain requests, if, in BHN’s discretion, the searches were not

  “unduly burdensome.” See id. Plaintiffs declined to engage further given BHN’s

  repeated practice of extending conferrals indefinitely and its failure, even now, to

  commit definitively to running searches and producing documents rather than

  merely to “consider” doing so.

                                     LEGAL STANDARD
         Plaintiffs are entitled to discovery “regarding any nonprivileged matter that


  4
   The Charter case, proceeding in the District of Colorado, involves similar claims against
  defendant Charter Communications, Inc., which acquired BHN in 2016. The parties are
  represented by the same respective counsel in both this case and in Charter.


                                              —6—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 7 of 28 PageID 8549




  is relevant to any party’s claim or defense and proportional to the needs of the

  case.” Fed. R. Civ. P. 26(b)(1). In response to a motion to compel disclosure

  pursuant to Fed. R. Civ. P. 37(a), “[t]he party resisting production of information

  bears the burden of establishing lack of relevancy or undue burden in supplying

  the requested information.” Gober v. City of Leesburg, 197 F.R.D. 519, 521

  (M.D. Fla. 2000). Any objection based on the request being overly broad or

  unduly burdensome cannot be boilerplate, but instead must provide a “full, fair

  explanation” of the objection “particular to the facts of the case.” M.D. Fl.

  Discovery Handbook § III.A.6 (rev. Feb 1, 2021).

                                     ARGUMENT
  I.    BHN Should Be Ordered to Produce Communications Relevant
        to Plaintiffs’ Contributory Infringement Claims, BHN’s Safe
        Harbor Defense, and Statutory Damages

        BHN has failed to produce communications relevant to three core issues:

  (1) its safe harbor defense, (2) BHN’s contribution to continued infringement on

  its networks, and (3) the extent to which it acted willfully—a factor that triggers

  the Copyright Act’s enhanced statutory damages. All of these issues are squarely

  within the bounds of discovery.

        A.     Legal Background

        First, the safe harbor defense only immunizes BHN from liability for

  secondary copyright infringement where BHN demonstrates that it “adopted and

  reasonably implemented” and informed subscribers of a policy to terminate

  “repeat infringers” in appropriate instances. See 17 U.S.C. § 512(i)(1)(A)



                                         —7—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 8 of 28 PageID 8550




  (emphasis added). This Court has already confirmed that documents showing

  how BHN actually implemented its policies are relevant and discoverable:

        The Court: . . . [I]f you all adopted some policy and then somebody
        who is in charge of enforcing the policy decides, I’m not going to pay
        any attention to it, and there are e-mails saying that, that is clearly
        relevant.

  Sept. 24, 2020 Hr’g Tr., Grigsby Decl. Ex. L. 45:11-16.

        This Court also previously rejected BHN’s argument that it can exclude

  from discovery documents concerning infringement notices that it received from

  non-party rights holders. See Dkt. 197 (granting motion to compel responses to,

  inter alia, RFPs 41 and 71 and to interrogatory No. 13, “including non-parties’

  notices”). As this Court observed, infringement notices from non-party rights

  holders are “relevant in the broad sense . . . It could show something, Bright

  House got twice as many [infringement notices] from everybody else and they

  just ignored it.” Sept. 24, 2020 Hr’g Tr. 22:9-12, Grigsby Decl. Ex. L.

        This finding is consistent with the ruling in the parallel Charter case, in

  which the court articulated a “general rule,” namely that: “I do not believe that it

  is reasonable to limit the requests, in general, to just the . . . alleged infringing

  plaintiffs’ works.” Grigsby Decl. Ex. R, Charter July 2, 2020 Hr’g Tr. at 16:8-14.

        Moreover, other courts around the country have also recognized that

  communications regarding a defendant’s implementation of its repeat-infringer

  policy are relevant to the safe harbor defense. See, e.g., BMG Rights Mgmt. (US)

  LLC v. Cox Commc’ns, Inc., 149 F. Supp. 3d 634, 655-662 (E.D. Va. 2015)

  (denying safe harbor defense based on evidence that “Cox publicly purported to

                                           —8—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 9 of 28 PageID 8551




  comply with its [repeat infringer] policy, while privately disparaging and

  intentionally circumventing the DMCA’s requirements”); UMG Recordings, Inc.

  v. Grande Commc’ns Networks, LLC, 384 F. Supp. 3d 743, 754-58 (W.D. Tex.

  2019) (finding ISP ineligible for safe harbor based on, inter alia, internal emails

  reflecting practices diverting from its written policies).

        Communications regarding infringement notices sent by other rights

  holders are equally relevant to whether BHN “reasonably implemented” a policy

  to terminate repeat infringers. See Perfect 10, Inc. v. CCBill LLC, 488 F.3d 1102,

  1113 (9th Cir. 2007) (“[Defendants’] actions towards copyright holders who are

  not a party to the litigation are relevant in determining whether [defendants]

  reasonably implemented their repeat infringer policy.”); see also Disney Enters.,

  Inc. v. Hotfile, 2013 WL 6336286, at *22-24 (S.D. Fla. Sept. 20, 2013)

  (considering the number of terminations and the total number of notices received

  from all rights holders—not just from plaintiffs); Grande, 384 F. Supp. 3d at 758

  (considering evidence as to all notices received by defendant, not just those sent

  on behalf of plaintiffs, in determining the applicability of the safe harbor

  defense). Despite the abundance of guidance on this issue from this Court and

  others, BHN continues to withhold discovery.

        Second, the requests below are also relevant to Plaintiffs’ contributory

  infringement claim, for which Plaintiffs must demonstrate that BHN facilitated

  or materially contributed to infringement of the works at issue. See Casella v.

  Morris, 820 F.2d 362, 365 (11th Cir. 1987) (A contributory infringer is “one who,


                                          —9—
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 10 of 28 PageID 8552




  with knowledge of the infringing activity, induces, causes or materially

  contributes to the infringing conduct of another.”). Plaintiffs will do so by

  showing that BHN continued to provide known repeat infringers with the tool to

  infringe, without taking any reasonable steps to stop or deter it.

        Third, BHN must provide discovery relating to its state of mind. “In

  determining the amount of statutory damages [under the Copyright Act], a court

  considers . . . the infringers’ state of mind—whether willful, knowing, or merely

  innocent.” Universal Music Corp v. Latitude 360 Nev., Inc., 2016 WL 3200087,

  at *4 (M.D. Fla. May 4, 2016) (internal citation omitted). Section 504(c) of the

  Copyright Act authorizes increased statutory damages where infringement is

  willful. 17 U.S.C. § 504(c)(2). Yet, BHN has refused to produce documents that

  would shed light on its overall program for handling infringement notices, which

  would speak directly to its state of mind.

        B.     Requests at Issue

               1.     Plaintiffs’ RFP No. 126
  Request 126: Your internal communications discussing any Infringement Notice, any
  instance of alleged copyright infringement, or any “ticket” generated in response to any
  Infringement Notice, including internal communications concerning the actual or
  potential termination of any Subscriber’s account with BHN. Grigsby Decl. Ex. B at 5.

  Answer: Subject to and without waiving the foregoing objections, Bright House will
  produce responsive non-privileged communications as stated in its responses to
  Plaintiffs’ Request for Production of Documents No. 34 [that is, “Bright House will
  produce representative, responsive non-privileged, non-work product communications,
  if any, sufficient to show Bright House’s implementation of its repeat infringer
  termination policy during the Discovery Period.” (Aug. 18, 2021 Supplemental Answer
  to RFP 34)]. Grigsby Decl. Exs. G at 7-8, F at 15-16.

  Feb. 5, 2021 Response: Plaintiffs’ RFP 126 . . . seeks internal communications
  regarding notices, copyright infringement generally, tickets generally, and


                                          — 10 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 11 of 28 PageID 8553




  communications regarding “actual or potential termination of any Subscriber’s account
  with BHN”. Subject to our objections, we agreed to produce internal communications
  regarding subscriber terminations, even if those subscribers were not recipients of
  Plaintiffs’ notices. We did not agree to broadly produce all internal communications
  regarding “tickets” or “copyright infringement” without limitation. Similar to RFP 33,
  Plaintiffs’ request as drafted is overbroad and not narrowly tailored to the needs of the
  case. We also note that several other RFPs seek internal communications regarding
  copyright infringement (see, e.g., RFP 35 (internal communications regarding
  terminations and suspensions and violations of copyright policies); RFP 43
  (communications discussing subscriber “satisfaction or dissatisfaction” with BHN’s
  copyright infringement policies)) and BHN has agreed to produce documents in
  response to these requests as well. Grigsby Decl. Ex. I at 1-2.

        RFP 126 requests discrete categories of internal BHN communications

  related to infringement notices various rights holders (including, but not limited

  to, Plaintiffs), sent to BHN. Plaintiffs do not, as BHN suggested in its Response,

  seek “all” communications relating to infringement notices. Dkt. 272 at 5. The

  communications Plaintiffs seek are relevant because they will demonstrate

  whether and how BHN applied its repeat-infringer policy. To the extent the

  communications reveal that BHN was aware of copyright infringement and failed

  to take appropriate action, such communications demonstrate BHN’s

  contribution to infringement, undermine BHN’s safe harbor defense, and

  demonstrate its willfulness, for the reasons stated above.

        Despite the clear relevance of the request as written, BHN has agreed to

  produce only internal communications (1) that discuss “quarantining,

  suspending, or terminating any subscriber for receiving too many notices” and

  (2) all responsive “employee communications regarding Plaintiffs’ notices.” See

  Grigsby Decl. Ex. I at 3; Dkt. 282 at 7 (emphases added). BHN has thus refused to

  produce responsive documents discussing copyright infringement by subscribers


                                           — 11 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 12 of 28 PageID 8554




  who were the subject of infringement notices from rights holders other than

  plaintiffs that do not discuss “quarantining, suspending, or terminating any

  subscriber.” This limitation leaves out a large swath of communications in which

  BHN failed to implement its repeat infringer policy, i.e., those communications

  in which it should have discussed “quarantining, suspending, or terminating” a

  subscriber but did not. See Grigsby Decl. Ex. I at 1-4. BHN’s statement that it has

  agreed to produce internal employee communications relating to Plaintiffs’

  notices of infringement obscures that it has not agreed to produce the internal

  communications relating to other rights holders’ notices.

        By example, BHN’s current position contemplates withholding e-mails

  where its employees discuss continuing to warn a customer who has been the

  subject of thousands of infringement notices yet continues to infringe, but that do

  not discuss whether to quarantine, suspend, or terminate that customer. This is

  precisely the type of communication that shows an ISP defendant contributed to

  infringement or failed to reasonably implement its repeat infringer policy and,

  therefore, is ineligible for the safe harbor. See, e.g., BMG, 149 F. Supp. 3d 634 at

  657-60 (citing emails in which Cox repeatedly warned customers about infringing

  activity but declined to terminate as examples of a failure to reasonably

  implement repeat infringer policy); see also Grande, 384 F. Supp. 3d at 757

  (granting summary judgment for plaintiffs on the safe harbor defense and citing

  an email in which the defendant’s employees noted that “we have users who are

  racking up DMCA take down requests and no process for remedy in place.”).


                                        — 12 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 13 of 28 PageID 8555




  Indeed, the Special Master in Charter ordered the defendant there to produce

  documents responsive to the full scope of an identically-worded RFP. See Grigsby

  Decl. Ex. S at 4 (denying any limitation to the scope of RFP No. 30).

                2.      Plaintiffs’ RFP No. 33
  Request No. 33: Communications as between members of your Security and Abuse
  team (as that term is used in your June 19, 2019 Initial Disclosures), on the one hand,
  and any Subscribers or Users, on the other, discussing or considering any Infringement
  Notice, notice of alleged copyright infringement or violation of any DMCA policy or
  other policy regarding copyright infringement, or any “ticket” generated in response to
  any Infringement Notice.5 Grigsby Decl. Ex. A at 8.

  Aug. 18, 2020 Supplemental Answer: Subject to and without waiving the foregoing
  objections, Bright House will produce responsive non-privileged communications with
  subscribers identified in notices of claimed infringement that Bright House received
  during the Discovery Period, concerning Bright House’s implementation of its repeat
  infringer policy, to the extent Bright House finds such documents within its possession,
  custody, or control after undertaking a reasonable and diligent search. Grigsby Decl. Ex.
  F at 14-15.

  Feb. 5, 2021 Response: Regarding your request in RFP 33 for “all communications”
  between BHN and its subscribers “discussing or considering” numerous vague
  categories of information, BHN agreed to produce (subject to its objections): (1)
  communications related to Plaintiffs’ [sic] or the works at issue in this case within the
  Discovery Period; and (2) communications regarding the implementation of BHN’s
  DMCA policy in respect to suspensions and terminations. BHN objected to Plaintiffs’
  broader request for “all communications” on several grounds, and believes its proposed
  compromise is a reasonable one. BHN regularly received and processed notices and
  related correspondence related to various types of alleged copyright infringement during
  the claims period, and despite Plaintiffs’ contentions otherwise, not every document
  concerning copyright infringement generally is relevant to this specific dispute. As
  Plaintiffs know, subscriber communications implicate PII, and thus the review and
  production of these materials is burdensome due to the need to review for and redact
  this material. So for example, to respond to Plaintiffs’ broad request, Charter [sic] would
  need to review for, redact, and produce “auto-away” vacation bounce-back messages
  from subscribers in receipt of an automated abuse notification alleging that someone at
  that IP address has been detected as potentially sharing copyrighted films online. Such
  material is not remotely relevant to this case. Charter’s [sic] proposal provides Plaintiffs
  with the communications related to the actual works at issue in this case, and
  communications related to the broader topic of DMCA suspensions and terminations


  5As part of the conferral process, Plaintiffs proposed narrowing the scope of RFP 33 on October
  20, 2020. See Grigsby Decl. Ex. I at 25. The text here reflects the operative request.


                                             — 13 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 14 of 28 PageID 8556




  (which Plaintiffs argue is relevant due to BHN’s assertion of a safe harbor defense). “All
  communications” related to any kind of copyright issue is overly broad, and, even if
  Plaintiffs’ argument is credited that it is tangentially relevant, it is disproportionate to
  the needs of this case. Grigsby Decl. Ex. I at 1.

         RFP 33 seeks communications between a discrete and limited number of

  BHN employees and BHN subscribers relating (i) to copyright infringement

  occurring on its network and (ii) violations of BHN’s DMCA policy. Such

  communications could not be more relevant and are distinct from the internal

  communications sought above. BHN has limited its agreement to produce

  communications (1) “related to Plaintiffs’ [sic] or the works at issue in this case

  within the Discovery Period”; and (2) “regarding the implementation of BHN’s

  DMCA policy in respect to suspensions and terminations.” (Emphasis added.)

         Both limitations are improper. As noted in Part I.A, an ISP may not limit

  its production to documents concerning Plaintiffs or the works-in-suit, especially

  where the ISP has placed the implementation of its repeat-infringer policy fully at

  issue by asserting a safe harbor defense. See, e.g., Perfect 10, 488 F.3d at 1113

  (“Section 512(i)(1)(A) requires an assessment of the service provider’s ‘policy,’ not

  how the service provider treated a particular copyright holder.”); accord Grande,

  384 F. Supp. 3d at 754-58; Hotfile, 2013 WL 6336286, at *22-24.

         Likewise, as discussed above, BHN’s limitation to documents concerning

  suspensions or terminations omits communications where it should have

  suspended or terminated but did not. In particular, in the Parties’ conferrals and

  BHN’s Response, BHN refused to produce communications that do not discuss

  the defined actions typically taken by BHN under its DMCA policy like the


                                            — 14 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 15 of 28 PageID 8557




  quarantine, suspension, or termination of subscriber accounts. As with RFP 126,

  in response to RFP 33 BHN refuses to produce communications that discuss

  infringement notices but do not discuss quarantining, suspending, or terminating

  the subscriber. See Dkt. 282 at 8. In its Response to the April 28 Motion, BHN

  attempted to obscure this refusal by noting that it ran the parties’ agreed-upon

  search terms for RFP 33, see Dkt. 282 at 7-8. But that glosses over the fact that

  BHN, in conducting its responsiveness review of those search terms, deemed

  non-responsive any documents that do not discuss the affirmative

  implementation of its policies. In other words, BHN again seeks to limit its

  production to those documents showing that it did implement its policies, and to

  exclude from production documents reflecting instances where BHN should have

  implemented its policy, or terminated or suspended a subscriber, but did not.

        By hypothetical example, BHN would exclude from production a document

  in which a BHN employee wrote to a repeat infringing subscriber to inform them

  that BHN had received thousands of notices of infringement regarding that

  subscriber if BHN ultimately did not quarantine, suspend, or terminate that

  subscriber. Such a document would be highly relevant to show that BHN was

  aware of infringement on its network, but did not actually implement its repeat-

  infringer policies.

        These types of documents are relevant to BHN’s safe harbor defense. For

  example, in Grande, defendants relied on a “forward-facing statement that they

  would terminate customers for repeat infringements” as the basis of their claim


                                        — 15 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 16 of 28 PageID 8558




  for safe harbor defense. Grande, 384 F. Supp. 3d at 756. However, discovery of

  internal communications revealed that customers would not be terminated for

  repeated copyright infringement “regardless of the source of any notice,”

  “regardless of the content of any notice,” and “regardless of the volume of notices

  . . . for a given customer.” Id. at 755-56. Relying upon these e-mails, the Grande

  court rejected defendant’s safe harbor defense. Id. at 755-58. These same

  documents would also be relevant to BHN’s contribution to its subscribers’

  infringing conduct and its willfulness in failing to stop such conduct.

         BHN’s Response claims that producing these core communications would

  pose an undue burden because, for example, it might call for the production of

  subscribers’ vacation auto-reply messages. See Dkt. 282 at 8. But BHN fails to

  substantiate any such burden; even its vacation bounce-back message

  hypothetical is purely speculative and, in any event, Plaintiffs agreed to exclude

  vacation bounce-back messages. See id.

                3.     Plaintiffs’ RFP No. 64
  Request No. 64: Documents sufficient to reflect the content of any calls between your
  employees, customer service representatives, or members of your internet security or
  customer safety team, on one hand, and Subscribers or Users identified in Infringement
  Notices or otherwise identified in connection with actual or alleged copyright
  infringement, on the other. Grigsby Decl. Ex. A at 12.

  Answer: Bright House objects that this request is overbroad, unduly burdensome, and
  seeks information that is outside the scope of permissible discovery because it is not
  relevant to any party’s claim or defense. Bright House further objects that the request is
  overbroad and should be limited to those Subscribers that were identified in the
  Infringement Notices sent by Plaintiffs’ [sic] or on Plaintiffs’ behalf. Grigsby Decl. Ex. F
  at 37-38.

  Feb. 5, 2021 Response: As we noted before, our accommodation to Plaintiffs
  regarding RFP 129 was not intended to reopen previous negotiations regarding these


                                            — 16 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 17 of 28 PageID 8559




  requests, which implicate different information, data sources and objections. 6 For RFPs
  63-64, BHN has agreed to produce all records of calls in the ECAT system that concern
  any copyright infringement notices and tickets for the subscribers who received RIAA
  notices,7 without limiting these to Plaintiffs’ works in suit. For at least the reasons given
  above, Plaintiffs’ request for records of all calls to or from any subscribers, without
  limitation, is overbroad. Grigsby Decl. Ex. I at 2.

         RFP 64 seeks the documents, such as internal notes or communications,

  concerning calls BHN employees made to alleged repeat infringers. To address

  BHN’s scope concerns, Plaintiffs narrowed RFP 64 to seek only documents

  relating to subscribers who were the subject of three or more infringement

  notices. ISPs like BHN routinely record such work log notes. The notes of these

  calls will provide evidence as to when and how BHN implemented its repeat

  infringer policies and when it should have done so but did not. As described

  above, discovery of these communications is, accordingly, relevant to Plaintiffs’

  contributory claim, BHN’s safe harbor defense, and BHN’s willfulness.

         BHN again improperly seeks to limit its production to the “Subscribers that

  were identified in the infringement notices sent by Plaintiffs’ [sic] or on Plaintiffs’

  behalf.” See also Dkt 282 at 9. In particular, it refuses to produce the call notes

  from its Enterprise Copyright Action Tool (“ECAT”) system—an application BHN

  developed specifically to automatically process DMCA complaints and record

  employees’ interactions with subscribers regarding those complaints—for anyone


  6BHN’s response references an agreement between the parties relating to RFP 129, in which
  BHN agreed to produce ticket data related to all subscribers who were the subject of three or
  more infringement notices.
  7Infringement notices sent by, or on behalf of, Plaintiffs to BHN are referred to as “RIAA
  notices.” ECAT is the BHN database on which infringement notices and communications with
  customers about such notices are logged.


                                              — 17 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 18 of 28 PageID 8560




  but those subscribers who received notices sent on Plaintiffs’ behalf. See id.

  (limiting ECAT production to “records of calls in its ECAT system that concern

  any copyright infringement notices for subscribers identified as having received

  notices sent on behalf of Plaintiffs.”). For the same reasons as above with respect

  to RFPs 126 and 33, BHN’s limitation to ECAT records concerning infringement

  notices sent by Plaintiffs is improperly narrow as it excludes key evidence of

  BHN’s failure to implement its repeat-infringer policies globally.

         BHN’s position is also at odds with its other discovery responses. While it

  objects to producing the call notes for RFP 64, it agreed to produce other details

  from the same database concerning its receipt and handling of infringement

  notices—including subscriber account number and IP address, date of

  infringement, and customer-facing actions taken by BHN. Grigsby Decl. Ex. I at 2

  (agreeing to produce ECAT ticket data in response to RFP 129). BHN cannot

  meaningfully distinguish its position that the ECAT data showing how BHN

  responded to a notice is within the scope of discovery and not unduly

  burdensome, but that the notes of calls between BHN’s abuse team and infringing

  subscribers in the same database are somehow outside the bounds of discovery.

  Nor, as BHN claimed in its Response, does its recent agreement to produce of

  data from a different system (ICOMS, a manual input system which held different

  call records) eliminate its obligation to produce the core call data from ECAT. See

  Dkt. 282 at 9.




                                        — 18 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 19 of 28 PageID 8561




        Further, BHN’s assertion of undue burden in in reviewing ECAT data and

  redacting subscriber PII is without merit. See Grigsby Decl. Ex. H at 1-2. BHN

  has reviewed documents for PII throughout this litigation. BHN has not

  substantiated any purported disproportionate burden here, nor has it explained

  its assertion in conferrals that the data in ECAT is cumulative of other data BHN

  has produced. The relevance of the ECAT call notes plainly outweighs BHN’s

  unsubstantiated assertion of burden, and those call notes should be produced.

               4.     Plaintiffs’ RFP No. 48
  REQUEST NO. 48: Documents sufficient to show any growth targets, strategic plans,
  or internal strategies pertaining to the use or offering of higher bandwidths to
  Subscribers for the purpose of downloading music. Grigsby Decl. Ex. A at 10.

  Aug. 18, 2020 Supplemental Answer: Bright House further responds that, in light
  of the Court’s order dismissing Plaintiffs’ vicarious liability claims (ECF 142),
  documents sought in this request lack relevance to any claim or defense remaining in
  the case, and on that basis Bright House will not produce documents in response to this
  request. Grigsby Decl. Ex. F at 27-28.

        RFP 48 seeks discovery of BHN’s growth targets, strategic plans, and other

  strategies in which it linked higher bandwidths (internet download and upload

  speeds) to downloading music because such documents are relevant to statutory

  damages considerations. Evidence of “the infringers’ state of mind” is highly

  relevant in determining the amount of statutory damages available under the

  Copyright Act. See Universal Music Corp, 2016 WL 3200087, at *4.

        It is well known that peer-to-peer (“P2P”) internet usage, which is

  associated with copyright infringement, requires higher bandwidth than standard

  internet usage. Users of P2P technologies benefit from ISPs that can provide

  higher bandwidth speeds to optimize their use of the technology. To the extent

                                          — 19 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 20 of 28 PageID 8562




  BHN profited from selling higher speeds and tiers of service, Plaintiffs are

  entitled to present the jury with information that shows any growth targets,

  strategic plans, or internal strategies BHN developed to link higher bandwidth to

  downloading music through P2P technologies that were overwhelmingly used for

  infringement. This information would speak directly to how BHN structured its

  business to profit off of its subscribers’ copyright infringement, which, in turn, is

  relevant information for a jury to consider in assessing the magnitude of

  statutory damages that should be awarded.

        BHN refuses to provide these materials because it argues they are relevant

  only to Plaintiffs’ vicarious liability claims, which this Court dismissed. See Dkt.

  282 at 9-10. While material produced in response to RFP 48 could also be

  relevant to vicarious liability, that fact does not alter the relevance of RFP 48 to

  statutory damages. Considering this same RFP, the court in Charter found this

  discovery request to be “relevant” and “narrowly tailored.” See Warner Bros.

  Records Inc., et al. v. Charter Communications, Inc., 1:19-cv-00874, Doc. 181 at

  41 (D. Colo. May 29, 2020). This Court should find the same.

        C.     Any Burden Objection Is Untimely and Unsupported

        BHN’s generalized claims of burden are either untimely or implausible.

  BHN has produced fewer than 1,000 documents over the course of more than a

  year. It has admitted to failing to preserve relevant data. See Grigsby Decl. Exs.

  N-O. As a result, it is unlikely that BHN would review a large volume of

  documents for any of Plaintiffs’ requests. To the extent BHN believes differently,


                                         — 20 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 21 of 28 PageID 8563




  it should provide hit counts for agreed-upon search terms and Plaintiffs would be

  willing to negotiate the scope of the review to reduce any significant burden. See

  Grigsby Decl. Ex. I at 3-4.8

  II.    BHN Should Be Ordered to Comply With the Court’s Prior Order
         and Produce Documents Showing its Per-Subscriber Revenues

         On September 25, the Court granted Plaintiffs’ motion to compel BHN’s

  response to RFP 59 without limitation, ordering it to produce “[d]ocuments

  sufficient to show the average revenue and profit that [BHN] received per

  Subscriber, for the life of the account, from January 1, 2012 to present.” Dkt. 197.

  BHN has failed to comply with this clear order.

         In response to this RFP, BHN produced a single, two-page document that

  appears to have been prepared for purposes of this litigation. The document

  summarizes its revenues per customer on the purported basis of unproduced

  “Consolidated Charter Trending Schedules.” Grigsby Decl. Ex. P at 23-24

  (BHN_00001711-12).

         Plaintiffs are entitled to discovery of the documents underlying the

  summary BHN prepared for purposes of this litigation because Plaintiffs cannot

  meaningfully evaluate the basis and accuracy of BHN’s data based on the

  summary alone . See, e.g., Foley v. Orange Cnty., 2012 WL 12905323, at *5 (M.D.



  8BHN has already agreed to search terms covering the requested scope of RFP 33. See Grigsby
  Decl. Ex. M. BHN’s position on burden is particularly perplexing as to that RFPs, as its
  additional burden in reviewing those documents appears to result from its decision to exclude
  documents that hit on search terms for that request to account for its own objections.




                                             — 21 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 22 of 28 PageID 8564




  Fla. Oct. 18, 2012) (requiring a party to produce the documents underlying a

  spreadsheet it created in response to a document request). Plaintiffs requested

  the underlying documents, to no avail.9

         In its Response, BHN claims that it should be excused from producing the

  underlying “Consolidated Charter Trending Schedules” because they contain

  “highly sensitive financial information.” Dkt. 282, at 11. But many responsive

  documents produced in litigation contain financial information. Here, the Court

  has already entered a protective order precisely to protect such material from use

  or disclosure beyond this matter. In addition, the data is several years old, dating

  to before the period when Charter acquired BHN, which calls into question its

  sensitivity. See Dkt. 282 at 11-12.

         This Court should, therefore, enforce its prior order requiring BHN to

  produce records for the full period 2012 to present in response to RFP 59. Far

  from being an “eleventh hour” request, as BHN states, Dkt. 282 at 12, the parties

  have discussed the request for more than six months as BHN delayed in

  providing a final response. Id., at 11.

  III.   BHN Should Be Ordered to Produce Additional Custodial Files

         At least three additional BHN employees, Nomi Bergman, Steve Miron,

  and William Futera are likely to have discoverable information. BHN has

  repeatedly and improperly refused to produce these custodians’ documents. See


  9These documents are also relevant to RFP 18 (requesting documents showing average revenues
  and profits based on service type), which the Court ordered BHN to produce in January 2020.
  See Dkt. 93 at 2.


                                            — 22 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 23 of 28 PageID 8565




  Grigsby Decl. Exs. J, K; Dkt. 282 at 14-18. In the June 1 conferral, BHN

  simultaneously stood on its objection to adding these custodians, while also

  offering to “consider” limited searches of their files. Given BHN’s pattern of using

  offers to confer to delay Plaintiffs’ efforts to get affirmative relief, this Court

  should order BHN to produce the custodial files of these individuals.

         Adding document custodians is appropriate where a custodian would

  provide “unique relevant information not already obtained.” In re 3M Combat

  Arms Earplug Prod. Liab. Litig., 2020 WL 4501794, at *1 (N.D. Fla. Aug. 5,

  2020). When such a showing is made, it is appropriate to add document

  custodians when “they are reasonably likely to have relevant data and

  information in their custodial files and the inclusion of these additional

  custodians is proportional to the needs of the case.” In re 3M Combat Arms

  Earplug Prod. Liab. Litig., 2019 WL 5388523, at *1 (N.D. Fla. Oct. 22, 2019).

        Here, the three custodians whom Plaintiffs request BHN add to its searches

  all participated in relevant communications regarding BHN’s contributory

  copyright infringement and its implementation of repeat infringer policies.

  Specifically, BHN should produce the custodial documents of:

   Nomi Bergman. BHN placed BHN’s former President Ms. Bergman on the
    legal hold that it applied for this case, but failed to include her as a document
    custodian. See Grigsby Decl. Ex. P at 7 (BHN_00001324). As a senior BHN
    executive, Ms. Bergman was intimately involved with BHN’s repeat infringer
    response program, see id. at 9 (BHN_00001561), directed BHN’s responses to
    questions about that program, see id. at 11 (BHN_00001563), and available
    documents demonstrate that she received elevated calls regarding abuse
    violations by BHN subscribers, see id. at 12 (BHN_00001409). Ms. Bergman
    was also one of only two or three direct recipients of the monthly “Customer


                                          — 23 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 24 of 28 PageID 8566




     Care” reports that tracked infringement complaint statistics and BHN’s
     responsive actions. See e.g., id. at 12 (BHN_00001651). Furthermore, Ms.
     Bergman participated in discussions regarding the DMCA policy that included
     only smaller groups of more senior participants. See id. at 25
     (BHN_00003241). In one exchange concerning developments in BHN’s
     copyright program, Ms. Bergman responded
                                      ”, see id. at 29 (BHN_00003488), implying
     that she was involved in BHN’s program more than would be revealed by the
     approximately 100 documents of hers that BHN has produced from other
     custodians’ files. In another exchange, senior-level BHN executives Tim
     Frendberg and William Futera discussed putting together materials regarding
     BHN’s copyright program for Ms. Bergman’s review, see id. at 26
     (BHN_00004164).

   Steve Miron and William Futera. Mr. Miron was BHN’s Chief Executive
    Officer and Mr. Futera was the BHN Executive Vice President and Chief
    Financial Officer. Like Ms. Bergman, Messrs. Miron and Futera were both
    senior-level recipients of BHN’s monthly “Customer Care” reports, see e.g., id.
    at 12 (BHN_00001651), and appear to have participated in meetings
    regarding copyright infringement on BHN’s network, see, e.g., id. at 20
    (Birenz_00000042).

        In response to Plaintiff’s initial request to add Nomi Bergman, BHN

  claimed in February that it is not appropriate to add additional custodians “at

  this stage” of the case, even though Plaintiffs requested the custodians in

  November. Grigsby Decl. Ex. J at 1, 8-9. BHN, in its Response to Plaintiffs’ April

  28 Motion, maintained that position. See Dkt. 282 at 19-20 (citing the impending

  close of fact discovery as reasoning for refusing to add custodians). BHN’s

  argument is nonsensical. Fact discovery remains open, BHN has produced

  virtually nothing, and yet refuses to search documents of highly relevant

  custodians. BHN’s failure to properly preserve custodial data, even as to

  employees it agreed to add as document custodians, necessitates the addition of

  these custodians. See Grigsby Decl. Exs. N-O.



                                        — 24 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 25 of 28 PageID 8567




        BHN has not substantiated any burden associated with adding these

  custodians, nor has it shown that the discovery requested is cumulative. See Dkt.

  282 at 13. BHN could easily exclude from its review any documents that it

  previously reviewed in the files of other custodians. See Dkt. 282 at 17-18. BHN

  should not be permitted to refuse to add relevant custodians, nor to rely on its

  own delays and judgments as to relevance, especially in light of its exceptionally

  thin productions to date.

                                   CONCLUSION
        For the foregoing reasons, Plaintiffs request that the Court issue an order

  compelling BHN to (1) produce responsive documents with respect to RFPs 33,

  48, 59, 64, and 126; and (2) produce the responsive documents of the three

  custodians named above.




                                        — 25 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 26 of 28 PageID 8568




                     LOCAL RULE 3.01(G) CERTIFICATION
        Plaintiffs’ counsel conferred by email and teleconference with BHN’s

  counsel prior to bringing this motion, both with respect to the issues raised

  herein and with respect to Plaintiffs’ intent to file this motion. The parties have

  been unable to resolve the issues in this motion.



  Dated: June 2, 2021                           Respectfully submitted,

                                                  /s/ Jonathan M. Sperling

                                                Jonathan M. Sperling (pro hac vice)
                                                Joshua B. Picker (pro hac vice)
                                                Phil Hill (pro hac vice)
                                                COVINGTON & BURLING LLP
                                                The New York Times Building
                                                620 Eighth Avenue
                                                New York, NY 10018-1405
                                                Telephone: (212) 841-1000
                                                jsperling@cov.com
                                                jpicker@cov.com
                                                pahill@cov.com

                                                Stacey Grigsby (pro hac vice)
                                                COVINGTON & BURLING LLP
                                                One CityCenter
                                                850 10th St NW
                                                Washington, DC 20001
                                                Telephone: (202) 662-6000
                                                sgrigsby@cov.com

                                                Mitchell A. Kamin (pro hac vice)
                                                Neema T. Sahni (pro hac vice)
                                                Hardy Ehlers (pro hac vice)
                                                COVINGTON & BURLING LLP
                                                1999 Avenue of the Stars, Suite 3500
                                                Los Angeles, CA 90067-4643
                                                Telephone: (424) 332-4800
                                                mkamin@cov.com


                                         — 26 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 27 of 28 PageID 8569




                                          nsahni@cov.com

                                          Matthew J. Oppenheim (pro hac vice)
                                          Scott A. Zebrak (pro hac vice)
                                          Jeffrey M. Gould (pro hac vice)
                                          OPPENHEIM + ZEBRAK, LLP
                                          4530 Wisconsin Ave. NW, 5th Fl.
                                          Washington, DC 20016
                                          Telephone: (202) 621-9027
                                          matt@oandzlaw.com
                                          scott@oandzlaw.com
                                          jeff@oandzlaw.com

                                          David C. Banker
                                          Florida Bar No. 0352977
                                          Bryan D. Hull
                                          Florida Bar No. 020969
                                          BUSH ROSS, P.A.
                                          1801 North Highland Avenue
                                          P.O. Box 3913
                                          Tampa, FL 33601-3913
                                          Telephone: (813) 224-9255
                                          dbanker@bushross.com
                                          bhull@bushross.com

                                          Attorneys for Plaintiffs




                                    — 27 —
Case 8:19-cv-00710-MSS-TGW Document 287 Filed 06/02/21 Page 28 of 28 PageID 8570




                           CERTIFICATE OF SERVICE

        I hereby certify that on June 2, 2021, I caused the foregoing document and

  all accompanying materials to be filed electronically with the Clerk of the Court

  using the CM/ECF system, which will send a notice of electronic filing to all

  counsel of record registered with CM/ECF.

  Dated: June 2, 2021

                                               /s/ Jonathan M. Sperling
                                               Jonathan M. Sperling

                                               Attorney for Plaintiffs




                                        — 28 —
